Title: From George Washington to Charles Carter, 22 January 1788
From: Washington, George
To: Carter, Charles



Dear Sir,
Mount Vernon January 22d 1788

I return the letters which you were so obliging as to forward to me under cover of the 17th—I am satisfied you had no agency in publishing the extract of my letter to you which is now to be traced through all the news Papers, and am sorry that I signifyed any concern on this occasion, as it has given you so much trouble. With very great esteem and regard I am—Dear Sir, Yrs &c.

G. Washington

